DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 8, 13, 15, 28-29, 31-35, 37-38, 40-41 and 45-48 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 8, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 15, 28, 29, 31, 32, 45 and 46, a combination of limitations that “each glitter and/or flitter particle comprises a sheet of metal that has an insulating material on each major surface thereof...the composite dielectric material further comprises a binder, and wherein the expandable gas-filled microspheres and the binder comprise 20-40% by volume of the composite dielectric material.” None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 13, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations that “the composite dielectric material comprises a plurality of expandable gas-filled microspheres and a plurality of particles of conductive material that are separate from the expandable gas filled microspheres that are interspersed between the expandable gas-filled microspheres...the particles of conductive material comprise glitter and/or flitter, and wherein each particle of the glitter and/or flitter comprise a thin metal sheet having a thickness at least ten times smaller than a sum of a length and a width of the thin metal sheet, the thin metal sheet having an insulating material on a major external face thereof.” None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 33, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 38, 40 and 48, a combination of limitations that “the composite dielectric material comprises a plurality of particles of conductive material interspersed between a plurality of foamed dielectric particle, wherein the foamed dielectric particles are present in an amount that is greater than 50% by volume of the composite dielectric material, wherein each particle of conductive material comprises a metal sheet that has an insulating material on each major surface thereof.” None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 34, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 37, a combination of limitations that “the composite dielectric material comprises a plurality of particles of conductive material interspersed between a plurality of foamed dielectric particles wherein each particle of conductive material comprises a metal sheet that has an insulating material on each major surface thereof, and wherein the foamed dielectric particles have an average volume that exceeds an average volume of the particles of conductive material by at least a factor of ten.” None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 35, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 41 and 47, a combination of limitations that “a composite dielectric material that includes: a plurality of particles of conductive material; a plurality of foamed dielectric particles; a plurality of expanded gas-filled dielectric particles ...wherein each particle of conductive material comprises a conductive sheet that has an insulating material on each major surface thereof, and wherein the foamed dielectric particles are larger than the expandable gas-filled microspheres and are also larger in at least one dimension of each particle of conductive material comprising the conductive sheet.” None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988. The examiner can normally be reached General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BI
/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845